Citation Nr: 0312195	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-12 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for cancer of the 
colon, soft tissue sarcoma, and multiple myeloma.  

2.  Entitlement to service connection for cancer of the 
bladder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1955 
to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The case was previously before the Board in December 2000, 
when it was remanded for VA medical records, examination of 
the veteran and medical opinions, and compliance with the 
requirements of the Veterans Claims Assistance Act.  The 
requested development has been completed.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran does not have cancer of the colon, soft 
tissue sarcoma or multiple myeloma.  

3.  Cancer of the colon, soft tissue sarcoma, or multiple 
myeloma were not present in service or manifested in the 
first post service year.  

4.  Cancer of the colon, soft tissue sarcoma, and multiple 
myeloma were not the result of disease or injury during his 
active military service.  

5.  Cancer of the colon, soft tissue sarcoma, or multiple 
myeloma were not the result of exposure to Agent Orange or 
other herbicides in service.  

6.  Cancer of the bladder was not present in service or 
manifested in the first post service year.  

7.  The veteran's cancer of the bladder is not the result of 
disease or injury during his active military service.  

8.  Cancer of the bladder is not the result of exposure to 
Agent Orange or other herbicides in service.  


CONCLUSIONS OF LAW

1.  Cancer of the colon, soft tissue sarcoma, or multiple 
myeloma were not incurred in or aggravated by active military 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  Cancer of the bladder was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO provided the veteran with the pertinent evidentiary 
development, which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Therefore, it would not abridge the appellant's 
rights under VCAA and implementing regulations for the Board 
to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as the March 2003 VCAA 
letter, notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 
187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Cancer  may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Competent Evidence  While a lay witness is competent to 
report what he actually experienced, he is not competent to 
make medical determinations.  Diagnoses of medical conditions 
must come from a professional with the training and 
experience to make such diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, a lay witness is 
not competent to express an opinion as to the cause or 
etiology of a disorder; this too requires the opinion of a 
trained medical professional with the necessary expertise.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, 
a lay witness is not competent to report the findings of a 
medical professional.  See Warren v. Brown, 6 Vet. App. 4 
(1993).  See also 38 C.F.R. § 3.159(a)(1), (2) (2002).  In 
this case, the veteran's assertions as to what he has and as 
to its connection to service are no more than lay assertions 
and are not competent evidence as to diagnosis or etiology.  

Current Disability, Soft Tissue Sarcoma and Multiple Myeloma  
The Board has carefully reviewed the extensive clinical 
records and examination reports in the file.  The veteran has 
been repeatedly tested; however, there is no competent 
medical evidence that he has soft tissue sarcoma or multiple 
myeloma.  

In October 1996, the veteran told a VA examiner that soft 
tissue sarcoma had been found and treated during service.  
The veteran also told the examiner that myeloma was found 
about 15 years earlier.  He reported that lesions had been 
removed from his left forearm, chest, left hand, and back.  
The examiner noted well healed surgical scars.  The examiner 
rendered impressions of soft tissue sarcoma on the arms back 
face and chest, as well as myeloma of the left forearm, left 
thenar prominence, chest and back.  There is no evidence that 
the examiner reviewed the service medical records.  It is 
clear that the diagnoses are based solely on the report of 
the veteran.  Since the diagnoses are based on the 
recollection of a lay witness, without reference to medical 
records, they have little probative value and are not 
persuasive.  See Warren, at 6.  

Reference to the numerous actual pathology reports shows the 
veteran has basal cell and squamous cell carcinoma of the 
skin as well as actinic keratoses.  In a letter dated in June 
1999, a VA physician reported that the veteran had been under 
her care for approximately 10 years.  She reported that he 
had both squamous cell and basal cell skin cancers.  She did 
not identify any soft tissue sarcoma or multiple myeloma.  
Service connection has been granted for the multiple actinic 
keratoses and squamous cell carcinoma.  

On the April 2001 oncology consultation, the doctor specified 
that he had reviewed the claims folder.  The physician 
concluded that the veteran had no history or evidence of soft 
tissue sarcoma or multiple myeloma.  

The recent medical opinion, supported by many pathology 
reports, outweighs the veteran's recollection, as expressed 
in the October 1996 VA examination, by a wide margin.  The 
pathology reports establish that he has basal cell and 
squamous cell carcinoma of the skin as well as actinic 
keratoses and that he does not have the claimed soft tissue 
sarcoma or multiple myeloma.  Since he does not have these 
conditions, service connection for them must be denied.  

Current Disability, Colon and Bladder  Colon polyps were 
biopsied in March 1996.  Pathology studies showed 6 of the 
samples to be tubular adenomas.  [Adenomas are benign 
epithelial tumors.  Dorland's Illustrated Medical Dictionary, 
28th Ed., 26.]  One was a hyperplastic polyp.  [Hyperplasia 
is the abnormal multiplication or increase in the number of 
cells in a normal arrangement.  Dorland's, 798.]  The rectal 
polyp was a villous adenoma with severe dysplasia, no 
invasion of the submucosa.  [Dysplasia is an abnormality of 
development in pathology, alteration in size, shape and 
organization of adult cells.  Dorland's, 517.]  

Bladder biopsy, in September 1996 disclosed a moderately 
differentiated malignant neoplasm arising in the transitional 
epithelium.  Individual cells showed significant 
pleomorphism, coarse chromatin pattern and prominent 
nucleoli.  The tumor was confined to the epithelium.  
Diagnoses included papillary transitional cell carcinoma, 
Grade II/III, no subepithelial invasion demonstrated.  

In October 1996, pathology study of the rectal polyp resulted 
in a diagnosis of hyperplastic polyp.  

On the October 1996 VA examination, the veteran reported the 
removal of polyps twice that year.  One was reportedly 
positive for adenoma.  The October 1996 sigmoidoscopy report 
was appended to examination report.  The diagnosis was status 
post removal of adenomatous polyps from colon.  

Also on the October 1996 VA examination, the veteran reported 
having two masses removed from his bladder and being told 
that they were transitional cell carcinoma.  The diagnosis 
was status post removal of two transitional cell carcinoma 
masses from his bladder.  

Follow up studies on the veteran's bladder were done in 
September 1996, January 1997, April 1997, October 1997, April 
1998, April 1999 and April 2000.  All studies were 
consistently negative for malignant cells.  

Additional colon biopsies and pathology studies were done in 
April 1999.  A mass at the ileocolonic valve was found to be 
a lipoma.  [A lipoma is a benign tumor usually composed of 
mature fat cells.  Dorland's, 949.]  Three polyps were found 
to be tubular adenomas.  

The report of the April 2001 VA oncology examination shows 
that the doctor reviewed the claims folder.  The history of 
skin cancer was noted.  It was noted that, in September 1996, 
there was a diagnosis of transitional cell carcinoma of the 
bladder.  This was treated and cancer had not been found on 
subsequent tests.  The doctor noted that patients with such a 
history were at increased risk for recurrence, but it had not 
occurred.  As to the colon, it was noted that the veteran 
believed that he had had an adenocarcinoma.  However, on 
further review, it was a pre-malignant (dysplastic) lesion.  
The physician noted that the veteran had had multiple polyps 
removed, none of which showed carcinoma.  It was concluded 
that the veteran had a history of superficial bladder cancer 
and a history of multiple polyps.  

On the May 2001 VA genitourinary examination, the veteran's 
history was reviewed and, after examination, the diagnosis 
was transitional cell carcinoma of the bladder, currently 
under treatment, no recurrence as of recent cystoscopy.  

Analysis as to Current Disability  There is no competent 
medical evidence that the veteran has, or ever had, colon 
cancer.  While the examiner, in April 2001, characterized the 
dysplastic lesion as pre-malignant, there is no competent 
evidence from any medical professional that the veteran now 
has, or ever had, malignant cancer in his colon.  We note 
that names like lipoma and adenoma may be confusing to a lay 
witness.  This highlights the need to rely upon competent 
evidence from trained medical professionals.  The pathology 
studies and the report of the April 2001 VA examination 
provide a preponderance of evidence to the effect that the 
veteran does not have colon cancer.  The claim for service 
connection for colon cancer must be denied for this reason.  

The pathology studies showed that the veteran definitely had 
transitional cell carcinoma of the bladder in 1996.  He has 
been repeatedly tested and treated, without evidence of 
recurrence.  However, since the physicians see a need for 
continued preventative treatment, the Board concedes that the 
veteran has residuals of transitional cell carcinoma of the 
bladder.  

Disease or Injury During Service  The second element is that 
there must be disease or injury, incurred or aggravated 
during service.  The service medical records do not reflect 
the presence of any relevant cancer, colon or bladder 
disorder during service.  The only visceral abnormality noted 
on the May 1975 retirement examination was scarring from a 
hernia repair.  The genitourinary system was normal.  

The veteran asserts that he has the claimed disabilities as a 
result of exposure to Agent Orange while serving in Viet Nam.  
His personnel records show that he was at DaNang, Viet Nam, 
from January 21, 1968 to May 16, 1968 and from January 7, 
1970 to February 7, 1970.  Thus, he is presumed to have been 
exposed to herbicide agents, such as Agent Orange.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).  

Evidence Connecting a Current Disability to Disease or Injury 
during Service  There is no medical documentation of cancer 
being manifested during the first year after the veteran 
completed his active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Following service, many years passed without any 
documentation of cancer.  38 C.F.R. § 3.303 (2002).  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There 
is no competent medical opinion connecting a current cancer 
to service.  

On the April 2001 VA examination, a physician stated that 
that he was not aware of an association between Agent Orange 
and colon polyps.  Bladder cancer was associated with certain 
things, but the doctor did not know whether Agent Orange had 
been associated with an increased risk of bladder cancer.

Herbicide Presumptions  During the pendency of the veteran's 
claim, there was a change in 38 U.S.C.A. § 1116.  This 
statute governs service connection for exposure to herbicides 
in Vietnam.  In Karnas v Derwinski, 1 Vet. App. at 312-13, 
the Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided that a veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, and has a disease associated with exposure to 
herbicides, including Agent Orange, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.:

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in effect 
since December 27, 2001, the presumption of exposure to her-
bicides is provided to all veterans who served in Vietnam 
during the Vietnam Era.  See 38 U.S.C. § 1116(f), as revised.

This change on its face is more liberal than the statute 
previously in effect.  As the veteran served in Vietnam, he 
may be presumed to have been exposed to herbicides during 
such service.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  NOTE 1:  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; Dermatofibrosar-
coma protuberans; Malignant fibrous histiocytoma; 
Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  NOTE 2:  For purposes of this section, the 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e) (2002).

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Recently, cancer of the urinary bladder was specifically 
considered and the results published in the Federal Register.  

Urinary bladder cancer is the most common 
of the genitourinary tract cancers.  
Bladder cancer incidence increases 
greatly with age for individuals older 
than 40.  The most important known risk 
factor for bladder cancer is smoking.  
Occupational exposures to aromatic amines 
(also called arylamines), polycyclic 
aromatic hydrocarbons (PAHs), and certain 
other organic chemicals used in the 
rubber, leather, textile, paint products, 
and printing industries are also 
associated with higher incidence of 
bladder cancer.  High-fat diets have been 
implicated as risk factors, along with 
exposure to the parasite Schistosoma 
haematobium.  NAS noted in VAO and Update 
1996 that there was limited or suggestive 
evidence of no association between 
exposure to herbicides used in Vietnam or 
the contaminant dioxin and urinary 
bladder cancer.  NAS in Update 1998 
changed that conclusion to inadequate or 
insufficient information regarding an 
association.  NAS noted in Update 2000 
that coexposure to TCDD and the known 
bladder carcinogen 4-aminobiphenyl in the 
Steenland et al., 1999, study makes it 
very difficult to determine whether 
dioxin exposure affected the observed 
incidence of bladder cancer.  NAS 
reported that the overall results 
concerning bladder cancer from Bertazzi 
et al., 1998, and Bertazzi et al., 2001, 
were statistically indistinguishable from 
the expected number of bladder cancer 
cases.  NAS noted that AFHS (2000) 
combined bladder and kidney cancers for 
analysis.  Since both these cancers have 
a common association with smoking but are 
otherwise etiologically distinct 
diseases, NAS reported that the AFHS 
results were weakened.  NAS found no 
information contained in the research 
reviewed for Update 2000 to change the 
conclusion that there is inadequate or 
insufficient evidence to determine 
whether an association exists between 
exposure to herbicides and urinary 
bladder cancer.  Taking account of the 
available evidence and NAS analysis, the 
Secretary has found that the credible 
evidence against an association between 
herbicide exposure and urinary bladder 
cancer outweighs the credible evidence 
for such an association, and he has 
determined that a positive association 
does not exist.  

67 Fed. Reg. 42600, 42603 (June 24, 2002).  

Conclusion  The body of evidence clearly establishes that 
while herbicides are associated with certain cancers, there 
is no association with other cancers.  Here, the evidence 
accumulated by NAS provides an overwhelmingly preponderance 
of the evidence which establishes that the veteran's 
transitional cell bladder cancer is not etiologically 
connected to exposure to herbicides, such as Agent Orange, 
during service.  As a current disability is not the result of 
disease or injury in service, the claim must be denied.  


ORDER

Service connection for cancer of the colon, soft tissue 
sarcoma, and multiple myeloma is denied.  

Service connection for cancer of the bladder is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

